Title: To Benjamin Franklin from Deborah Franklin, 16 November 1772
From: Franklin, Deborah
To: Franklin, Benjamin


My Dear Child
November 16 1773 [i.e., 1772]
I did resevef yours by Capt. Folkner but as he dus not Saile to London I have sente to you by Capt. Suttun who was so verey obliging as to Cole to see me two Barrels of apels which I hope will provef good. I Cold not get sume Indea meel and Buck wheet flower but I shall by next opertunety. Salley and the Child is gon up to stay with mrs. Franklin while Billey is to stay sume days in town Mr. Beache is gon up to stay sume days and then returne with Billey when he Cumes to toune and what a taske it is to write a line. Give my love to everey one that knows me our Polley and her Son to Salley Franklin Mrs. Weste and her Sones Love them for me. Mr. Strahan and famely my friend our fine I shold say hes bin verey ill severel week I hold Mr. D Hall severel week I have bin to see him several times I hope he will be spaird for his famely sake and for maney others. I am your Afeckshonet wife
D Franklin
 
Addressed in another hand: To / Benjamin Franklin / Esq. / London
